Exhibit 99 ALLETE First Quarter 2008 Form 10-Q For Release: May 2, 2008 Contact: Steve Kinney 218-722-5642 hkinney@allete.com Investor Tim Thorp Contact: 218-723-3953 tthorp@allete.com NEWS ALLETE reports first quarter 2008 earnings of 82 cents per share Duluth, Minn. ALLETE, Inc. (NYSE: ALE) today reported first quarter 2008 earnings of 82 cents per share, compared to 93 cents per share in the first quarter of Net income in the quarter ending March 31, 2008 was $23.6 million on revenue of $213.4 million, compared to net income of $26.3 million on revenue of $205.3 million in the first quarter a year ago. “Financial performance in the first quarter was in line with our expectations,” said Don Shippar, ALLETE’s chairman, president and CEO. “We’re on track to meet our earnings expectations of $2.70 to $2.90 per share in 2008.” ALLETE’s Regulated Utility income declined in the first quarter of 2008 compared to 2007. Higher operating expenses and reduced margins on sales to other power suppliers were partially offset by additional revenue from customer rate adjustments that recover the costs of environmental retrofits now underway. The quarter also included increased electricity demand due, in part, to colder winter weather. Nonregulated Energy Operations income was comparatively lower in 2008 due to a $1.2 million gain on the sale of property in northeastern Minnesota in the first quarter of 2007. A higher balance in ALLETE’s investment in the American Transmission Company contributed to increased income in the ATC segment. Income declined from $3.1 million in the first quarter of 2007 to a $500,000 net loss in the Real Estate segment, reflecting market conditions both nationally and in Florida. Financial results in this business typically fluctuate from quarter to quarter. In ALLETE’s Other segment, net income increased by $3.4 million, primarily due to gains on sales of investments. ALLETE’s corporate headquarters are in Duluth, Minnesota. ALLETE provides energy services in the upper Midwest and has significant real estate holdings in Florida. More information about the company is available on ALLETE’s Web site at www.allete.com The statements contained in this release and statements that ALLETE may make orally in connection with this release that are not historical facts, are forward-looking statements. Actual results may differ materially from those projected in the forward-looking statements. These forward-looking statements involve risks and uncertainties, and investors are directed to the risks discussed in documents filed by ALLETE with the Securities and Exchange Commission. ### ALLETE, Inc. Consolidated Statement of Income For the Periods Ended March 31, 2008 and 2007 Millions Except Per Share Amounts Quarter Ended 2008 2007 Operating Revenue $213.4 $205.3 Operating Expenses Fuel and Purchased Power 86.3 77.7 Operating and Maintenance 82.4 74.6 Depreciation 12.7 11.7 Total Operating Expenses 181.4 164.0 Operating Income 32.0 41.3 Other Income (Expense) Interest Expense (6.7) (6.3) Equity Earnings in ATC 3.4 2.9 Other 8.6 4.6 Total Other Income (Expense) 5.3 1.2 Income Before Minority Interest and Income Taxes 37.3 42.5 Income Tax Expense 13.7 16.1 Minority Interest – 0.1 Net Income $23.6 $26.3 Average Shares of Common Stock Basic 28.7 28.1 Diluted 28.7 28.1 Basic and Diluted Earnings Per Share of Common Stock $0.82 $0.93 Dividends Per Share of Common Stock $0.43 $0.41 Consolidated Balance Sheet Millions Mar. 31, Dec. 31, Mar. 31, Dec. 31, 2008 2007 2008 2007 Assets Liabilities and Shareholders' Equity Cash and Short-Term Investments $76.2 $46.4 Current Liabilities $133.6 $137.1 Other Current Assets 149.4 168.1 Long-Term Debt 470.3 410.9 Property, Plant and Equipment 1,153.1 1,104.5 Other Liabilities 360.5 353.6 Investments 225.8 213.8 Shareholders' Equity 751.4 742.6 Other 111.3 111.4 Total Assets $1,715.8 $1,644.2 Total Liabilities and Shareholders' Equity $1,715.8 $1,644.2 Quarter Ended March 31, ALLETE, Inc. 2008 2007 Income (Loss) Millions Regulated Utility $18.1 $18.8 Nonregulated Energy Operations 0.2 2.2 ATC 2.0 1.8 Real Estate (0.5) 3.1 Other 3.8 0.4 Net Income $23.6 $26.3 Diluted Earnings Per Share $0.82 $0.93 Statistical Data Corporate Common Stock High $39.86 $49.69 Low $33.76 $44.93 Close $38.62 $46.62 Book Value $24.36 $22.54 Kilowatthours Sold Millions Regulated Utility Retail and Municipals Residential 362.6 341.6 Commercial 359.6 352.2 Municipals 272.9 266.4 Industrial 1,823.2 1,705.4 Other 22.3 22.2 Total Retail and Municipal 2,840.6 2,687.8 Other Power Suppliers 404.1 524.0 Total Regulated Utility 3,244.7 3,211.8 Nonregulated Energy Operations 48.6 63.7 Total Kilowatthours Sold 3,293.3 3,275.5 Real Estate Other Land Acres Sold 2 367 This exhibit has been furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing.
